COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER CLARIFYING STAY

Cause number:          01-13-00221-CV
Style:                 In re The Cadle Company


Date motion filed:     March 21, 2013
Type of motion:        Real Party In Interest’s Emergency Motion to Modify Stay
                       Real Party In Interest Andrea Coursey as next friend of Mary
Party filing motion:   Lucinda Coursey, a Minor


       The real party in interest’s motion to modify the stay is granted. Case No. 406,
816-401, in Probate Court No. 2 of Harris County, Texas remains stayed. The stay in the
main probate proceeding, Case No. 406,816, is lifted in part to allow the trial court to
make all orders necessary to the interim administration of the estate prior to a final
adjudication of the rights of the estate beneficiaries and creditors. The stay, as modified,
is effective until this mandamus proceeding is finally decided.




Judge’s signature: /s/ Jane Bland
                           Jane Bland
                           Acting individually


Date: March 21, 2013